Citation Nr: 0535101	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-23 573	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to additional Department of Veterans Affairs 
dependent benefits for a child attending school during the 
period from September 1998 to March 2000.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO denied entitlement to additional VA 
dependent benefits for a child attending school during the 
period from September 1998 to March 2000.


FINDINGS OF FACT

1.  The veteran's dependent child was born on March [redacted], 1977 
and reached the age of 23 on March [redacted], 2000.

2.  The veteran's dependent child started her course to 
obtain a Bachelor of Science degree in the September 1997.

3.  The veteran's formal claim for additional VA dependent 
benefits for a child attending school was received by VA on 
September 16, 2002.

4.  The veteran did not file an informal or formal claim for 
dependent benefits regarding his child's school attendance 
within one year of her 18th birthday or, after the child 
attained the age of 18, within 1 year from that date of the 
commencement of the course of study.


CONCLUSION OF LAW

The criteria for entitlement to additional VA dependent 
benefits for a child attending school have not been met.  
38 U.S.C.A. §§ 1114, 1115, 5101 (West 2002); 38 C.F.R. 
§§ 3.57, 3.151, 3.155, 3.667 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are straightforward and not contested 
by the veteran.  In March 1979, the veteran notified VA that 
his dependent child (Ms. S.L.T) had been born on March [redacted], 
1977.  In January 1995, VA received a Request For Approval of 
School Attendance (VA Form 21-674C) completed and signed by 
the veteran.  She was reported to attend a high school with a 
starting date in August 1994 and was expected to graduate in 
May 1995.

VA received another Request For Approval of School Attendance 
form on September 16, 2002.  This form indicated that Ms. 
S.L.T. entered college in September 1998 and graduated in May 
2002.  Attached were her college transcriptions showing she 
had begun her course of study in the fall of 1997 and had a 
Bachelor of Science degree conferred in May 2002.  In a 
statement attached to this claim, the veteran commented:

Please grant benefits as a dependent for 
[Ms. S.L.T.].  I did not remember to add 
her as a dependent when she started 
[college] in 9/1997.

The veteran has argued that he was unaware in September 1997, 
or while his child pursued her college education, that he 
could receive additional benefits for her as a dependent 
enrolled in school.  He argues that VA should pay the 
benefits due his child for attendance at college to the age 
of 23.  

According to 38 U.S.C.A. § 1115(1)(F), any veteran entitled 
to compensation under the provisions of 38 U.S.C.A. § 1114 
(wartime service), and whose disability is rated not less 
than 30 percent, shall be entitled to additional compensation 
for a dependent child who has attained the age of eighteen 
years and who is pursuing a course of instruction at an 
approved educational institution.  According to 38 C.F.R. 
§ 3.57(a), a child of a veteran is an unmarried person who is 
a legitimate child of the veteran under the age of 18 or, 
after reaching the age of 18 years, until completion of 
education or training (but not after reaching the age of 23 
years) on a course of instruction at an approved educational 
institution.  

Under the provisions of 38 C.F.R. § 3.667(a), compensation 
may be paid from a child's 18th birthday based upon school 
attendance if the child was at that time pursing a course of 
instruction at an approved educational institution and a 
claim for such benefits is filed within 1 year from the 
child's 18th birthday.  Compensation based upon a course of 
instruction at an approved educational institution that was 
begun after a child's 18th birthday may be paid from the 
commencement of the course if a claim is filed within 1 year 
from that date.  According to 38 C.F.R. § 3.151, a specific 
claim in the form prescribed by the VA Secretary must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

According to the law, the veteran is no longer eligible for 
dependent benefits, even with the child pursuing an 
education, after she reached the age of 23.  Ms. S.L.T.'s 
23rd birthday was on March [redacted], 2000.  As matter of law, the 
veteran would not be entitled to the additional dependent 
compensation sought after this date.

In addition, payment of the claimed compensation cannot be 
made prior to Ms. S.L.T's 23rd birthday as the veteran failed 
to file this claim prior to September 2002 on the form 
required by VA (that is, a VA Form 21-674 or its equivalent), 
failed to file the claim within 1 year from the child's 18th 
birthday, and, after Ms. S.L.T's 18th birthday, failed to 
file the claim within 1 year from that date of the 
commencement of the course of study.  The veteran has 
acknowledged that he did not file an informal claim for these 
benefits, and a review of the claims file indicates that such 
an informal claim does not exist.  As the veteran has not met 
the legal requirements for filing his claim for additional 
dependent compensation based on a child's school attendance, 
his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

Finally, with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, the 
Board notes that under 38 U.S.C. § 5103(a) and § 5103A, VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim, or assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, such as is 
the situation here.  See VAOPGCPREC 5-2004 (June, 23, 2004).  
The legal outcome in this case is clearly dictated by the 
existing law regardless of any further notice or development.  
See Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985) (While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.)  Notwithstanding VA's 
obligation to correctly inform the veteran about basic 
eligibility or ineligibility for dependent benefits, the 
remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994). 




ORDER

Entitlement to additional VA dependent benefits for a child 
attending school during the period from September 1998 to 
March 2000 is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


